OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 November 2020 has been entered.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 16 July 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 17 November 2020 has been entered. Claims 1-6 remain pending and are examined on the merits. Applicant’s amendments to the claims have overcome the rejections of claims 1 and 3 under 35 U.S.C. 112(b), respectively, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, the limitation “wherein the coffee ground amalgam further includes at least selected from the group consisting of coffee silver skin and any of the following shredded articles: plastic cups, plastic containers, cardboard cups or cardboard food containers” is indefinite, as it is unclear how many species from the Markush group the amalgam is required to include (see MPEP 2173.05(h)). In other words, claim 1 does not recite “at least one selected from the group consisting of”. For examination on the merits, the Examiner is interpreting the recited limitation to read as “at least one selected from the group consisting of coffee silver skin and any of the following shredded articles: plastic cups, plastic containers, cardboard cups or cardboard food containers”. The Examiner suggests amending the claim based on the aforesaid interpretation in order to overcome the indefiniteness issue. 
Claims 2-6 are rejected for depending upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz et al. (US 8,313,939; “Kalisz”) (previously cited). Coffee Silverskin: A Review on Potential Cosmetic Applications (Bessada, Silvia M.F., et al. “Coffee Silverskin: A Review on Potential Cosmetic Applications.” Cosmetics, 3 Jan. 2018, pp. 1–11. MDPI. “Bessada”) (previously cited, copy previously provided provided) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claims 1, 2, and 5, Kalisz discloses a biodegradable (i.e., recyclable), molded product formed by combining a mycelium with a liquid aggregate solution comprising a ground aggregate and a fluid (i.e., a slurry), placing the mycelium-slurry mixture (i.e., amalgam) in a mold, incubating the mixture in the mold for a period of time at proper atmospheric conditions, and then heating (i.e., dehydrating) the mixture to cure the mycelium (termination of further growth) [Abstract; col 1, 25-50; col inter alia, by-products of coffee beans [col 5, 43-63], where one of ordinary skill in the art recognizes that by-products of coffee beans include husks, hulls, defective beans, coffee silverskin (i.e., silverfilm), and spent coffee grounds, as evidenced by Bessada [p 1, Introduction]. Furthermore, Kalisz discloses that the molded product can be finished to provide a smooth outside appearance (i.e., polished) [col 7, 39-41].
Kalisz does not explicitly teach the by-products of coffee beans utilized as the ground aggregate being coffee grounds from a brewing process and coffee silverskin. 
Given that Kalisz discloses the use of coffee bean by-products as the ground aggregate nutrient source, i.e., a genus of materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any and all coffee bean by-products, including both spent coffee grounds and coffee silverskin as the ground aggregate nutrient source, as both spent grounds and silverskin would have been recognized as coffee bean by-product species which would have been suitable as nutrient sources for the mycelium (see MPEP 2144.07). Additionally or alternatively
The molded product of Kalisz would have comprised all the features set forth above where both spent coffee grounds and coffee silverskin would have been utilized as the ground aggregate nutrient source, thereby meeting the limitations of claims 1, 2, and 5. It is noted that one of ordinary skill in the art recognizes that “spent coffee grounds” is in reference to the grounds produced through brewing coffee. As such, in the absence of factually supportive objective evidence to the contrary, the Examiner is interpreting “spent coffee grounds” as those which are produced from a coffee brewing process.
Regarding claim 4, it is noted that the specification does not disclose or suggest any criticality or evidence thereof regarding the uniformity of the coffee grounds as it relates to the claimed invention. Specifically, the only mention of the coffee ground uniformity is in paragraph 0004, which relates the uniformity of the grounds to the taste of the coffee, rather than the inclusion of the grounds in the amalgam. Furthermore, it is noted that there is no claimed or disclosed degree of uniformity that the coffee grounds are required to exhibit. Said in another way, there is no quantification of the amount of coffee grounds which are required to exhibit a certain degree or level of uniformity in the specification or claims. 
As such, in the absence of objective evidence of criticality regarding the uniformity of the coffee grounds, and in the absence of any quantification of the degree of uniformity that is required to be exhibited as set forth by claim 4, it logically follows that at least two coffee grounds included in the mixture of coffee bean by-products and mycelium that forms the molded product would have been the same size or substantially similar in size, of which reads on the limitations of claim 4.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz as applied to claim 1 above, and further in view of Padek et al. (US 2012/0145732; “Padek”) (previously cited).
Regarding claims 3 and 6, Kalisz discloses the biodegradable (i.e., recyclable) molded product as set forth above in the rejection of claim 1 under 35 U.S.C. 103. Furthermore, Kalisz discloses that the mycelium-based components (molded product) can be used in a wide variety of industries and applications [col 6 45-48], and also discloses the need for replacing non-biodegradable, petroleum-based products with “green”, biodegradable based products [col 1, 12-24]. 
Kalisz is silent regarding forming the molded product into a cup sleeve, tray, tray cover, or a coaster (claim 3, molded over a form of a side surface of a cup; claim 4, wherein the recyclable molded product is any of a cup insulator sleeve, a tray, a tray cover, or a coaster).
Padek discloses an insulation sleeve for a heated beverage cup formed from a raw corn husk material [Abstract; Figures]. Padek teaches that insulating sleeves for protecting consumer’s hand(s) from the high temperatures of the beverage contained within the cup have a detrimental impact on the environment due to increased energy (usage) and environmentally harmful processes required to manufacture the sleeve material, which typically consists of cardboard or polystyrene (i.e., a petroleum-based plastic material). Padek also teaches that even cardboard sleeve materials are not fully biodegradable, and as such, improved sleeves in terms of reduced environmental impact and disposal are needed [Abstract]. Further, Padek teaches that the insulation 
Kalisz and Padek are both directed toward articles formed from biodegradable by-product materials intended to replace articles formed from non-renewable resources such as petroleum based plastics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the biodegradable, by-product-based, molded product of Kalisz into an insulating cup sleeve, as taught by Padek, as Padek teaches the need for replacing said petroleum-based cup sleeves with biodegradable cup sleeves, and the biodegradable molded product of Kalisz would have been recognized within the art before the effective filing date of the invention as a suitable biodegradable replacement for petroleum-based products (see MPEP 2144.07). 
The biodegradable molded product of modified Kalisz would have comprised all of the features set forth above and would have been formed into an insulating cup sleeve, thereby meeting the limitations of claims 3 and 6.
It is noted that the limitations of claim 3, specifically “molded over a form of a sidewall surface of a disposable coffee cup” constitute product-by-process limitations (see MPEP 2113(I) and (II)). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Given that the biodegradable product of modified Kalisz would have been formed into an insulating cup sleeve, of which is the product formed via the product-by-process limitations of “molded over a form of a sidewall surface of a cup” (as evidenced at least by claim 6 which recites cup insulator sleeve), it is clear that the biodegradable insulating cup sleeve of modified Kalisz therefore would have exhibited the structure implied by the process steps. As such, the cup sleeve of modified Kalisz is interpreted as reading on the limitations of claim 3. 

Response to Arguments
Applicant’s arguments, see Remarks filed 17 November 2020, page 4, with respect to the rejections of claims 1 and 3 under 35 U.S.C. 112(b), respectively, previously set forth in the Final Office Action, have been fully considered and are found persuasive. As such, the aforesaid 112(b) rejections have been withdrawn due to amendments remedying the issues. However, it is noted that the (instant) amendments to claim 1 have introduced new indefiniteness issues, of which are explained above in the corresponding 112(b) rejection (see paragraphs 5-9 herein). It is noted that said 
Applicant’s remaining arguments, see Remarks pages 4-6, have been fully considered by the Examiner, both herein and previously in the Advisory Action (see paragraphs 5 and 6 therein), but are not found persuasive.
Regarding the rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103 over Kalisz, as evidenced by Bessada, Applicant first, on pages 4 and 5 of the Remarks, sets forth passages from MPEP 2142 and 2143.01 regarding hindsight reconstruction of the claimed invention in a prima facie case of obviousness. Then, on page 6 of the Remarks, Applicant asserts that Kalisz fails to render obvious the claimed invention. However, Applicant does not provide any further reasoning than the aforesaid. As such, the Examiner presumes that the basis of the argument is that improper hindsight reconstruction was utilized in the grounds of rejection previously set forth. Upon a review of the grounds of rejection, Kalisz teaches that the ground aggregate of the molded product is by-products of coffee beans, which includes both coffee silverskin and spent coffee grounds, as evidenced by Bessada. Under one or both of MPEP 2144.07 or 2143(G), it would have been obvious to have utilized both spent coffee grounds and silverskin as the ground aggregate, as they would have been recognized as suitable nutrient sources for the mycelium, and/or to reduce waste (see grounds of rejection set forth herein). 
Applicant has not provided any objective evidence to the contrary of the grounds of rejection discussed above, but rather, has made a conclusory statement that the claimed invention is non-obvious. Further, Applicant is directed to MPEP 2145(X)(A), 
It is noted that MPEP 2145 states that rebuttal evidence and arguments can be presented in the specification, by counsel, or by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 2015/0038619 to McIntyre et al. – discloses composite bodies formed from a mixture of biocomposite materials (substrate) and a network of interconnected mycelia cells, where the substrate may include coffee grounds [Abstract; 0008, 0012, 0058]
US 2011/0268947 to Rocco et al. – discloses molded parts formed from a mixture including fungal inoculum and liquid aggregate, along with a nutrient source for the fungal inoculum, of which may include coffee beans and byproducts of coffee beans [Abstract; 0003, 0058, 0063]
US 2014/0196835 to Lim – discloses molded products formed by compressing coffee byproducts and a binding agent [Abstract; 0001-0016]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.govinterviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782